Exhibit 10.2

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT is made this 9th day of April, 2007 (“Consulting
Agreement”), by and between INFOLOGIX, INC., a Delaware corporation (the
“Company”), LM Consulting LLC, a Delaware limited liability company
(“Consultant”), and Louis Heidelberger and Mark Niemiec (the “Representatives”
and, together with Consultant, “Consultants”), individuals residing in the
Commonwealth of Pennsylvania and State of Florida, respectively, and the owners
of all of the outstanding membership interests of Consultant.

WITNESSETH:

WHEREAS, the Company, InfoLogix-DDMS, Inc., DDMS Holdings, LLC, and the
Representatives entered into an Agreement and Plan of Merger, dated April 9,
2007 (the “Merger Agreement”) pursuant to which DDMS Holdings, LLC will merge
with and into InfoLogix-DDMS, Inc.  (the “Merger”);

WHEREAS, the Representatives have unique expertise with respect to the patents
and other intellectual property acquired by the Company in connection with the
Merger;

WHEREAS, the Merger Agreement requires the Company to enter into this Consulting
Agreement with Consultant, and the Company desires to retain Consultant to
provide the Services (as defined below), and Consultant is willing to be engaged
by the Company in a consulting capacity as an independent contractor, upon and
subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:


1.             CERTAIN TERMS.      CAPITALIZED TERMS USED IN THIS CONSULTING
AGREEMENT AND NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE RESPECTIVE MEANINGS
SET FORTH IN THE MERGER AGREEMENT.


2.             ENGAGEMENT.         THE COMPANY HEREBY ENGAGES CONSULTANT, AND
CONSULTANT HEREBY ACCEPTS SUCH ENGAGEMENT, ON AND SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, TO SERVE THE COMPANY IN A CONSULTING CAPACITY.


3.             TERM.

(A)           THE PERIOD OF SERVICE OF CONSULTANT TO THE COMPANY WILL BE FOR A
TERM OF TEN YEARS COMMENCING ON APRIL 9, 2007 AND TERMINATING ON APRIL 9, 2017,
UNLESS EARLIER TERMINATED AS SET FORTH HEREIN (THE “CONSULTING PERIOD”).

(B)           THE COMPANY WILL BE ENTITLED TO TERMINATE THIS CONSULTING
AGREEMENT AT ANY TIME, FOR CAUSE, IF ANY OF THE FOLLOWING EVENTS SHALL OCCUR:

(i)            Consultant or either Representative is convicted of a felony or a
crime involving monies or fraud by any court or governmental agency of competent
jurisdiction;

(ii)           neither of the Representatives are able to perform the duties
required of them hereunder due their death, disability or otherwise;

(iii)          Consultant’s or either Representative’s gross negligence or
willful misconduct in the performance of the Services (as defined below); or

(iv)          intentional refusal by Consultant or either Representative to
perform any duty required of them hereunder for a continuous period of three (3)
calendar days after delivery of written notice thereof to Consultant by the
Company.


--------------------------------------------------------------------------------


 

(C)           THIS CONSULTING AGREEMENT MAY BE TERMINATED AT ANY TIME BY MUTUAL
WRITTEN CONSENT OF THE COMPANY, CONSULTANT AND EACH OF THE REPRESENTATIVES.

(D)           UPON TERMINATION OF THIS CONSULTING AGREEMENT, CONSULTANT SHALL BE
ENTITLED ONLY TO THE CONSULTING FEE PAYABLE UNDER SECTION 5 OF THIS CONSULTING
AGREEMENT ACCRUING THROUGH THE DATE OF TERMINATION.


4.             DUTIES.

(A)           SUBJECT TO THE TERMS AND CONDITIONS HEREINAFTER PROVIDED, THE
COMPANY ENGAGES CONSULTANT AND THE REPRESENTATIVES TO PROVIDE THE SERVICES
SPECIFIED BELOW (THE “SERVICES”) RELATED TO THE COMMERCIALIZATION AND
DEVELOPMENT OF CERTAIN PATENTS, PATENT APPLICATIONS, AND OTHER INTELLECTUAL
PROPERTY ACQUIRED BY THE COMPANY IN CONNECTION WITH THE MERGER, AND CONSULTANT
AND THE REPRESENTATIVES AGREE TO PROVIDE THE SERVICES IN ACCORDANCE WITH THE
TERMS OF THIS CONSULTING AGREEMENT.  THE SERVICES SHALL CONSIST OF:

(i)            identifying  suppliers of components, containers and packaging
for drug delivery embodiments relating to the Patents;

(ii)           identifying potential licensees of the Patents;

(iii)          advising and assisting the Company with respect to the
implementation of the Patent Expansion Plan; and

(iv)          such additional or different duties and services relating to the
Patents as reasonably requested by the Company and appropriate to Consultants’
abilities;

provided, however, that the Services provided under this Consulting Agreement
shall not include any legal services performed by Louis Heidelberger or the law
firm of Reed Smith LLP.

(B)           DURING THE CONSULTING PERIOD, THE CONSULTANTS SHALL WORK WITH AND
REPORT DIRECTLY TO THE PRESIDENT OR CHIEF FINANCIAL OFFICER OF THE COMPANY OR
OTHER PARTIES DESIGNATED BY THE PRESIDENT OR CHIEF FINANCIAL OFFICER OF THE
COMPANY.

(C)           DURING THE CONSULTING PERIOD, THE CONSULTANTS SHALL AT ALL TIMES
COMPLY WITH, AND BE SUBJECT TO, SUCH REASONABLE POLICIES, PROCEDURES, RULES AND
REGULATIONS AS THE COMPANY MAY ESTABLISH FROM TIME TO TIME.

(D)           IN CONNECTION WITH PROVIDING THE SERVICES DURING THE CONSULTING
PERIOD, CONSULTANT SHALL MAKE THE REPRESENTATIVES AVAILABLE BY TELEPHONE, EMAIL,
OR IN PERSON AT THE OFFICES OF THE COMPANY, DURING NORMAL BUSINESS HOURS OF THE
COMPANY AS REASONABLY REQUESTED BY THE PRESIDENT OR CHIEF FINANCIAL OFFICER.  AT
ALL TIMES DURING THE CONSULTING PERIOD, CONSULTANT SHALL CAUSE THE
REPRESENTATIVES TO COMMIT NO LESS THAN AN AGGREGATE OF 20 HOURS PER MONTH TO THE
PROVISION OF THE SERVICES.

(E)           DURING THE CONSULTING PERIOD, CONSULTANT SHALL USE ITS BEST
EFFORTS TO PRESERVE AND PROMOTE THE NAME, REPUTATION AND BUSINESS OF THE
COMPANY.  CONSULTANT AGREES THAT AT ALL TIMES DURING AND AFTER THE CONSULTING
PERIOD, IT SHALL TAKE NO ACTION THAT COULD ADVERSELY AFFECT THE NAME, REPUTATION
OR BUSINESS OF THE COMPANY.


5.             CONSULTING FEE.

(A)           AS CONSIDERATION FOR THE SERVICES TO BE PERFORMED BY CONSULTANT
HEREUNDER, THE COMPANY SHALL PAY TO CONSULTANT, NO LATER THAN 30 DAYS AFTER THE
END OF EACH FISCAL QUARTER FOLLOWING THE EFFECTIVE TIME, A CONSULTING FEE EQUAL
TO 36% OF THE NET INCOME (AS DEFINED BELOW), IF ANY, AS OF THE END OF SUCH
FISCAL QUARTER (THE

2


--------------------------------------------------------------------------------


“CONSULTING FEE”).  EACH PAYMENT OF THE CONSULTING FEE SHALL BE ACCOMPANIED BY A
REASONABLY DETAILED DESCRIPTION SUPPORTING THE CALCULATION (THE “COMPANY
CALCULATION”) OF THE AMOUNT TO BE PAID.  CONSULTANT SHALL BE ENTITLED TO REVIEW
EACH OF THE CALCULATIONS AND ALL SUPPORTING DOCUMENTATION, IF ANY, FURNISHED TO
CONSULTANT BY THE COMPANY WITH RESPECT TO THE CONSULTING FEE.  NO MORE THAN TWO
TIMES PER CALENDAR YEAR, UPON 10 DAYS PRIOR WRITTEN NOTICE TO THE COMPANY,
CONSULTANT SHALL BE ENTITLED, AT CONSULTANT’S EXPENSE, TO COMPLETE AN ACCOUNTING
OF THE CONSULTING FEE WITH REASONABLE ACCESS DURING THE COMPANY’S NORMAL
BUSINESS HOURS TO THE STAFF, BOOKS AND RECORDS OF THE COMPANY RELATING TO THE
CALCULATION OF THE CONSULTING FEE (UPON EXECUTION OF AN APPROPRIATE
CONFIDENTIALITY AGREEMENT) TO DETERMINE THE ACCURACY OF THE COMPANY CALCULATION.
 IF CONSULTANT OBJECTS TO THE COMPANY CALCULATION OF THE CONSULTING FEE,
CONSULTANT SHALL NOTIFY THE COMPANY IN WRITING WITHIN 20 BUSINESS DAYS OF
RECEIPT OF THE COMPANY CALCULATION, WHICH NOTICE SHALL BE ACCOMPANIED BY A
REASONABLY DETAILED CALCULATION (THE “CONSULTANT CALCULATION”) OF THE AMOUNT
CONSULTANT BELIEVES SHOULD BE PAID.  IN THE EVENT CONSULTANT OBJECTS TO THE
COMPANY CALCULATION, THE COMPANY AND CONSULTANT SHALL JOINTLY SELECT AN
INDEPENDENT ACCOUNTING FIRM TO DETERMINE THE APPROPRIATE AMOUNT OF THE
CONSULTING FEE.  THE DETERMINATION OF THE INDEPENDENT ACCOUNTING FIRM SHALL BE
FINAL AND BINDING ON THE PARTIES AND SHALL NOT EXCEED THE CONSULTANT CALCULATION
NOR BE LESS THAN THE COMPANY CALCULATION. ALL COSTS RELATED TO THE WORK OF THE
INDEPENDENT ACCOUNTING FIRM SHALL BE BORNE EQUALLY BY CONSULTANT AND THE
COMPANY.

(B)           AS USED IN SECTION 5(A), THE TERM “NET INCOME” MEANS AN AMOUNT
CALCULATED PURSUANT TO THE FOLLOWING FORMULAS:

Until the aggregate amount of the Patent Expansion Funds expended by InfoLogix
during the term of this Consulting Agreement exceeds $500,000:

Net Income = R — EXP — .5 (PEF)

After the aggregate amount of the Patent Expansion Funds expended by InfoLogix
during the term of this Consulting Agreement exceeds $500,000:

Net Income = R — EXP — .25 (PEF)

Where:

R =                            The aggregate amount of all (i) Settlement Income
(as defined below) plus (ii) royalties or prepaid licensing fees generated from
in-force licenses of the Patents (the “Patent Royalties”) received in cash by
the Company during the period starting on the first day of the fiscal quarter
immediately following the last fiscal quarter for which a payment of the
Consulting Fee was made pursuant to this Section 5(b) and ending on the last day
of the fiscal quarter for which the calculation of Net Income is being made
(such period, the “Measurement Period”); provided, that with respect to any
calculation of Net Income made before the first payment of Consulting Fee under
this Section 5(b), the Measurement Period shall be deemed to have begun at the
Effective Time.  “Settlement Income” shall mean income received by the Company
from the settlement of any claim, lawsuit, proceeding or similar action (an
“Action”) by the Company against any person asserting a claim for infringement
upon the Patents.

EXP =               During the applicable Measurement Period the aggregate of
(i) all costs, fees and expenses incurred by the Company or its Affiliates in
connection with the generation of the Patent Royalties, including, without
limitation, all legal fees incurred related to the licensing of Patents plus
(ii) all costs, fees and expenses incurred by the Company in connection with an
Action by the Company that results in any Settlement Income being received by
the Company plus (iii) all costs, fees and expenses (including legal fees and
any amounts paid in settlement or as damages) incurred by the Company in
connection with an Action against the Company asserting that the

3


--------------------------------------------------------------------------------


Patents infringe upon a third party’s intellectual property plus (iv) any sales
and use taxes incurred by the Company in connection with any Patent Royalties or
any Settlement Income.

PEF =                 The aggregate Patent Expansion Funds expended by InfoLogix
or its Affiliates during the applicable Measurement Period.


6.             CONFIDENTIALITY.  CONSULTANT AND EACH REPRESENTATIVE COVENANTS
AND AGREES THAT IT WILL NOT, AND WILL CAUSE ITS ADVISORS, EMPLOYEES AND AGENTS
NOT, TO THE DETRIMENT OF THE COMPANY, AT ANY TIME DURING OR AFTER THE
TERMINATION OF THE CONSULTING PERIOD, (A) REVEAL, DIVULGE OR MAKE KNOWN OR
ACCESSIBLE TO ANY PERSON OR BUSINESS ENTITY (OTHER THAN THE COMPANY OR ITS
OFFICERS, EMPLOYEES, OR AGENTS WHO NEED TO KNOW SUCH INFORMATION) ANY
CONFIDENTIAL INFORMATION, UNLESS WITH WRITTEN PERMISSION OF THE COMPANY OR AS A
RESULT OF JUDICIAL OR ADMINISTRATIVE PROCESS OR BY REQUIREMENTS OF LAW, OR (B)
USE ANY CONFIDENTIAL INFORMATION FOR ITS OWN ACCOUNT OR THE ACCOUNT OF ANY OTHER
PERSON.  FOR THE PURPOSES OF THIS AGREEMENT, “CONFIDENTIAL INFORMATION” SHALL
INCLUDE ANY AND ALL DOCUMENTS AND INFORMATION, INCLUDING ANY TRADE SECRET,
TECHNICAL DATA, CLIENT LIST, FILE OR RECORD, FINANCIAL DATA, FUTURE PLANS,
LICENSED TECHNOLOGY, WHETHER IN CONCEPT OR DEVELOPMENT STAGE, BOOKS OR RECORDS,
MARKETING POLICY OR PLAN, OR ANY OTHER PROPRIETARY OR CONFIDENTIAL INFORMATION
USED BY THE COMPANY, OR ANY OF ITS SERVICES, CLIENTS, OR AGENTS.  CONSULTANT AND
EACH REPRESENTATIVE FURTHER COVENANTS AND AGREES THAT IT SHALL RETAIN ALL SUCH
KNOWLEDGE AND INFORMATION WHICH THEY SHALL ACQUIRE OR DEVELOP RESPECTING SUCH
CONFIDENTIAL INFORMATION IN TRUST FOR THE SOLE BENEFIT OF THE COMPANY AND ITS
SUCCESSORS AND ASSIGNS.


7.             COVENANT NOT TO COMPETE.  CONSULTANT AND EACH REPRESENTATIVE
HEREBY AGREES AS FOLLOWS:

(a)           During and for a period of three years following the termination
of the Consulting Period, unless expressly consented to in writing by the
Company, Consultant and each Representative shall not, directly or indirectly,
either individually, collectively, or in combination,  through any entity or
agent:

(i)            operate, establish, manage, own, control, invest in, be employed
by, provide financial assistance to, or provide consulting or other services
relating to the operation, establishment, management, ownership, or control of,
any business in North America similar to the business of the Company, as
conducted or proposed to be conducted as of the date of this Consulting
Agreement (a “Competing Business”) ;

(ii)           become a stockholder, partner, owner, officer, director, or
employee or agent of, or a consultant to or give financial or other assistance
to, any person or entity considering engaging in any such activities or so
engaged; or

(iii)          solicit or contact, with a view to engaging or employing, or
actually engage or employ, any person who is, or at any time was, an employee or
consultant of the Company.

Nothing in this Section 7 shall prevent the Representatives from acquiring or
developing a Protected Item pursuant to Section 8.4 of the Merger Agreement;
provided that such Protected Item is not used in connection with or transferred
to a Competing Business.  Further, if a Representative is an attorney, such
Representative may engage in the practice of law in accordance with the canons
of ethics of the state or states in which such Representative is authorized or
may be authorized to practice law, subject to the confidentiality obligations
set forth in Section 6 hereof.

(b)           During and for a period of three years following the termination
of the Consulting Period, Consultant and each Representative shall not, directly
or indirectly through any entity, family member or agent, engage or participate
in any effort or act to induce any of the agents, associates, employees or
independent contractors of the Company to take any action, or to refrain from
taking any such action, which is or could reasonably be expected to be
disadvantageous to the Company, including but not limited to, the solicitation
of the Company’s suppliers, associates, employees or independent contractors to
cease doing business, or to discontinue their association or employment, with
the Company.

 

4


--------------------------------------------------------------------------------


(c)           The Company, Consultant and each Representative each acknowledge
that damages alone will be an inadequate remedy for any breach or violation of
any of the provisions of this Section 7 and that the Company, in addition to all
other remedies under this Consulting Agreement, shall be entitled as a matter of
right to (i) injunctive relief, including specific performance, with respect to
any such breach or violation or threatened breach or violation, in any court of
competent jurisdiction; (ii) damages from Consultants; and (iii) an equitable
accounting of all compensation, commissions, earnings, profits, and other
benefits to Consultants arising from such violation; all of which rights shall
be cumulative and in addition to any other rights and remedies to which the
Company and its Affiliates may be entitled as set forth in this Consulting
Agreement, the Merger Agreement, or as a matter of law.

(d)           If any court of competent jurisdiction finds any provision of this
Section 7 to be invalid or unenforceable as to the scope or duration thereof,
such finding shall not render this Section 7 invalid or unenforceable, and the
invalid or unenforceable provision of this Section 7 shall be deemed to be
modified to be within the limits of enforceability or validity.


8.             ASSIGNMENT OF DEVELOPMENTS.  IN THE EVENT THAT, AT ANY TIME OR
TIMES DURING THE CONSULTING PERIOD, CONSULTANTS (EITHER ALONE OR WITH OTHERS)
MAKE, CONCEIVE, DISCOVER OR REDUCE TO PRACTICE ANY INVENTION, MODIFICATION,
DISCOVERY, DESIGN, DEVELOPMENT, IMPROVEMENT, PROCESS, SOFTWARE PROGRAM, WORK OF
AUTHORSHIP, DOCUMENTATION, FORMULA, DATA, TECHNIQUE, KNOW-HOW, SECRET OR
INTELLECTUAL PROPERTY RIGHT WHATSOEVER OR ANY INTEREST THEREIN, WHETHER OR NOT
PATENTABLE OR REGISTRABLE UNDER COPYRIGHT OR SIMILAR STATUTES OR SUBJECT TO
ANALOGOUS PROTECTION (EACH, A “DEVELOPMENT”), THAT (I) RELATES TO THE ACTUAL OR
ANTICIPATED BUSINESS OF THE COMPANY OR ANY OF THE PRODUCTS OR SERVICES BEING
DEVELOPED, MANUFACTURED OR SOLD BY THE COMPANY OR WHICH MAY BE USED IN RELATION
THEREWITH, (II) RESULTS FROM TASKS ASSIGNED TO CONSULTANTS BY THE COMPANY,
WHETHER OR NOT DURING NORMAL BUSINESS HOURS, OR (III) RESULTS FROM THE USE OF
PREMISES OR PERSONAL PROPERTY (WHETHER TANGIBLE OR INTANGIBLE) OWNED, LEASED OR
CONTRACTED FOR BY THE COMPANY, SUCH DEVELOPMENTS AND THE BENEFITS THEREOF SHALL
IMMEDIATELY BECOME THE SOLE AND ABSOLUTE PROPERTY OF THE COMPANY AND ITS
ASSIGNS. CONSULTANT AND EACH REPRESENTATIVE, AS APPLICABLE, SHALL PROMPTLY
DISCLOSE TO THE COMPANY (OR ANY PERSONS DESIGNATED BY IT) EACH SUCH DEVELOPMENT,
AND CONSULTANT AND EACH REPRESENTATIVE HEREBY ASSIGNS ANY RIGHTS IT MAY HAVE OR
ACQUIRE IN THE DEVELOPMENTS AND THE BENEFITS AND/OR RIGHTS RESULTING THEREFROM
TO THE COMPANY AND ITS ASSIGNS WITHOUT FURTHER COMPENSATION AND SHALL
COMMUNICATE, WITHOUT COST OR DELAY, AND WITHOUT PUBLISHING THE SAME, ALL
AVAILABLE INFORMATION RELATING THERETO (WITH ALL NECESSARY PLANS AND MODELS) TO
THE COMPANY.  TO THE FULLEST EXTENT PERMITTED BY LAW, SUCH DEVELOPMENTS SHALL BE
DEEMED WORKS MADE FOR HIRE.  CONSULTANT AND EACH REPRESENTATIVE SHALL, AT THE
REQUEST OF THE COMPANY BUT AT NO EXPENSE TO CONSULTANT OR EITHER REPRESENTATIVE,
AT ANY TIME DURING OR AFTER THE CONSULTING PERIOD, SIGN ALL INSTRUMENTS AND
DOCUMENTS REASONABLY REQUESTED BY THE COMPANY AND OTHERWISE COOPERATE WITH THE
COMPANY TO PROTECT ITS RIGHTS TO ANY AND ALL SUCH DEVELOPMENTS, INCLUDING,
WITHOUT LIMITATION, APPLYING FOR, OBTAINING AND ENFORCING PATENTS, COPYRIGHTS OR
ANALOGOUS PROTECTIONS THEREON IN SUCH COUNTRIES THROUGHOUT THE WORLD AS THE
COMPANY SHALL DETERMINE.  IN THE EVENT THE COMPANY IS UNABLE, AFTER REASONABLE
EFFORT, TO SECURE THE SIGNATURE OF AN AUTHORIZED PARTY FOR CONSULTANT OR EITHER
REPRESENTATIVE ON ANY DOCUMENT REASONABLY NECESSARY OR APPROPRIATE FOR ANY OF
THE FOREGOING PURPOSES, FOR ANY REASON WHATSOEVER, CONSULTANT AND EACH
REPRESENTATIVE HEREBY IRREVOCABLY DESIGNATES AND APPOINTS THE COMPANY AND ITS
DULY AUTHORIZED OFFICERS AND AGENTS AS CONSULTANT’S AND EACH REPRESENTATIVE’S
AGENT AND ATTORNEY-IN-FACT, TO ACT ON ITS BEHALF TO EXECUTE AND FILE ANY SUCH
DOCUMENT AND TO DO ALL OTHER LAWFULLY PERMITTED ACTS TO FURTHER THE PROSECUTION
AND ISSUANCE OF ANY SUCH PATENT, COPYRIGHT AND OTHER ANALOGOUS PROTECTION WITH
THE SAME LEGAL FORCE AND EFFECT AS IF EXECUTED BY CONSULTANT OR SUCH 
REPRESENTATIVE, AS APPLICABLE.


9.             INDEPENDENT CONTRACTOR; LIMITATIONS ON AUTHORITY.  IN THE
PERFORMANCE OF THE DUTIES AND OBLIGATIONS IMPOSED UNDER THIS CONSULTING
AGREEMENT, IT IS MUTUALLY UNDERSTOOD AND AGREED THAT CONSULTANT AND EACH
REPRESENTATIVE ARE AT ALL TIMES ACTING AND PERFORMING AS INDEPENDENT
CONTRACTORS.  IT IS AGREED BY THE PARTIES HERETO THAT NO ACT OR INACTION OF
CONSULTANT SHALL BE CONSTRUED TO CREATE A JOINT VENTURE, PARTNERSHIP, AGENCY, OR
EMPLOYEE/EMPLOYER RELATIONSHIP BETWEEN THE PARTIES FOR ANY PURPOSE.  CONSULTANT
SHALL HAVE NO AUTHORITY TO BIND THE COMPANY BY OR TO ANY OBLIGATION, AGREEMENT,
PROMISE OR REPRESENTATION WITHOUT FIRST OBTAINING THE COMPANY’S PRIOR WRITTEN
APPROVAL.


10.           RIGHT OF SETOFF.  NOTWITHSTANDING ANY PROVISION HEREOF TO THE
CONTRARY, THE COMPANY AND INFOLOGIX-DDMS, INC. SHALL BE ENTITLED TO SET-OFF
AMOUNTS DUE FROM EITHER OF THEM TO THE SHAREHOLDERS UNDER THIS CONSULTING
AGREEMENT AGAINST ANY AMOUNTS DUE TO THE COMPANY AND INFOLOGIX-DDMS, INC. FROM
THE SHAREHOLDERS UNDER THE

5


--------------------------------------------------------------------------------



MERGER AGREEMENT, WHETHER BY REASON OF INDEMNIFICATION UNDER ARTICLE VII OF THE
MERGER AGREEMENT OR OTHERWISE.  ANY SET OFF SHALL BE APPLIED AGAINST AMOUNTS
PAYABLE TO THE SHAREHOLDERS IN THE CHRONOLOGICAL ORDER ALL AMOUNTS OF EVERY KIND
PAYABLE TO THE SHAREHOLDERS ARE DUE UNTIL THE SET OFF IS COMPLETE.


11.           TAXES.  CONSULTANTS WILL ASSUME FULL RESPONSIBILITY FOR PAYMENT OF
FEDERAL, STATE AND LOCAL TAXES, CONTRIBUTIONS REQUIRED UNDER SOCIAL SECURITY AND
ANY OTHER TAXES IMPOSED WITH RESPECT TO THEIR RECEIPT OF COMPENSATION
HEREUNDER.  CONSULTANTS AGREE TO FULLY INDEMNIFY AND HOLD THE COMPANY HARMLESS
WITH RESPECT TO ANY CLAIMS, ASSESSMENTS, SUITS, EXPENSES (INCLUDING, BUT NOT
LIMITED TO REASONABLE ATTORNEYS’ FEES) DAMAGES, SETTLEMENTS OR LOSSES INCURRED
BY OR THREATENED AGAINST THE COMPANY WHICH ARISE AS A RESULT OF ANY TAXING
AUTHORITY ALLEGING LIABILITY ON THE PART OF THE COMPANY FOR ANY SUCH TAXES.


12.           EXPENSES.  THE COMPANY SHALL REIMBURSE CONSULTANT AND THE
REPRESENTATIVES FOR ANY EXPENSES INCURRED BY THEM IN CONNECTION WITH THE
PROVISION OF THE SERVICES HEREUNDER SO LONG AS SUCH EXPENSES HAVE BEEN
PREAPPROVED BY THE COMPANY IN WRITING.


13.ENTIRE AGREEMENT. THIS INSTRUMENT CONTAINS THE ENTIRE AGREEMENT OF THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF. ANY OTHER ORAL OR WRITTEN
AGREEMENTS ENTERED INTO WITH RESPECT HERETO ARE HEREBY REVOKED AND SUPERSEDED BY
THIS CONSULTING AGREEMENT.  NOTWITHSTANDING THE FOREGOING, IF THE TERMS OF THE
CONSULTING AGREEMENT ARE FOUND TO CONFLICT WITH THE TERMS OF THE MERGER
AGREEMENT, THE TERMS OF THE MERGER AGREEMENT SHALL CONTROL.


14.           EXISTING AGREEMENTS.  CONSULTANT REPRESENTS TO THE COMPANY THAT IT
IS NOT SUBJECT OR A PARTY TO ANY CONSULTING AGREEMENT, NON-COMPETITION COVENANT
OR OTHER AGREEMENT, COVENANT OR UNDERSTANDING OR ANY OTHER OBLIGATION WHICH
MIGHT PROHIBIT IT FROM EXECUTING THIS CONSULTING AGREEMENT OR LIMIT ITS ABILITY
TO FULFILL HIS RESPONSIBILITIES HEREUNDER.


15.           PARAGRAPH HEADINGS. THE PARAGRAPH HEADINGS OF THIS CONSULTING
AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT LIMIT OR DEFINE
THE TEXT THEREOF OR AFFECT ITS INTERPRETATION.


16.           SEVERABILITY. IN THE EVENT THAT ANY ONE OR MORE OF THE PROVISIONS
OF THIS CONSULTING AGREEMENT SHALL BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY
RESPECT, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS
CONTAINED HEREIN SHALL NOT IN ANY WAY BE AFFECTED THEREBY.


17.           NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS WHICH ARE REQUIRED
OR PERMITTED HEREUNDER SHALL BE IN WRITING AND SHALL BE SUFFICIENT IF HAND
DELIVERED OR MAILED BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID TO THE
FOLLOWING ADDRESSES:

If to Consultant or the Representatives:

LM Consulting LLC

102 Surrey Lane

Ponte Vedra Beach, FL 32082

Attn:  Mark Niemiec

and

Louis Heidelberger

357 Spring Mill Road

Villanova, PA 19085

6


--------------------------------------------------------------------------------


with a copy to (which shall not constitute notice):

Reed Smith LLP

2500 One Liberty Place

1650 Market Street

Philadelphia, PA 19103

Attention:  Vincent S. Capone

Facsimile:  (215) 851-1420

If to the Company:

InfoLogix, Inc.

101 E. County Line Road

Hatboro, PA 19040

Attention:  David T. Gulian

Facsimile:  (215) 604-0695

with a copy to (which shall not constitute notice):

Drinker Biddle & Reath LLP

One Logan Square

18th and Cherry Streets

Philadelphia, PA  19103

Attention:  Stephen T. Burdumy

Facsimile:  (215) 988-2757

or such other address as any party hereto shall have specified by notice in
writing to the other party hereto. All such notices and communications shall be
deemed to have been received on the date of delivery thereof or the third
business day after the mailing thereof, whichever is earlier.


18.           AMENDMENTS AND WAIVERS. THIS CONSULTING AGREEMENT MAY NOT BE
MODIFIED OR AMENDED EXCEPT BY AN INSTRUMENT OR INSTRUMENTS IN WRITING SIGNED BY
THE PARTY AGAINST WHOM ENFORCEMENT OR ANY SUCH MODIFICATION OR AMENDMENT IS
SOUGHT.  EITHER PARTY HERETO MAY, BY AN INSTRUMENT IN WRITING, WAIVE COMPLIANCE
BY THE OTHER PARTY WITH ANY TERM OR PROVISION OF THIS CONSULTING AGREEMENT ON
THE PART OF SUCH OTHER PARTY HERETO TO BE PERFORMED OR COMPLIED WITH. THE WAIVER
BY ANY PARTY HERETO OF A BREACH OF ANY TERM OR PROVISION OF THIS CONSULTING
AGREEMENT SHALL NOT BE CONSTRUED AS A WAIVER OF ANY SUBSEQUENT OR OTHER BREACH,
WHETHER OR NOT SIMILAR TO THE BREACH WAIVED.


19.           COUNTERPARTS. THIS CONSULTING AGREEMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS AND ALL SUCH COUNTERPARTS SO EXECUTED SHALL CONSTITUTE AN
ORIGINAL AGREEMENT, BINDING ON ALL THE PARTIES BUT TOGETHER SHALL CONSTITUTE BUT
ONE AND THE SAME INSTRUMENT.


20.           SUCCESSORS; ASSIGNMENT. THIS CONSULTING AGREEMENT SHALL INURE TO
THE BENEFIT OF, AND SHALL BE BINDING UPON, THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS, ASSIGNS, AND LEGAL REPRESENTATIVES.  CONSULTANT MAY NOT
ASSIGN CONSULTANTS’ RIGHTS OR INTERESTS IN THIS CONSULTING AGREEMENT, WITHOUT
THE PRIOR WRITTEN CONSENT OF THE COMPANY, AND ANY PURPORTED ASSIGNMENT BY
CONSULTANTS IN VIOLATION HEREOF SHALL BE NULL AND VOID.  NEITHER REPRESENTATIVE
SHALL TRANSFER HIS MEMBERSHIP INTERESTS IN THE CONSULTANT OTHER THAN (I) TO THE
OTHER REPRESENTATIVE OR (II) BY GIFT, WILL OR INTESTATE SUCCESSION TO HIS
IMMEDIATE FAMILY OR A TRUST OR LIMITED PARTNERSHIP THE BENEFICIARIES OR PARTNERS
OF WHICH ARE EXCLUSIVELY THE REPRESENTATIVE OR HIS IMMEDIATE FAMILY; PROVIDED,
HOWEVER, THAT IN ANY SUCH CASE IT SHALL BE A CONDITION TO SUCH TRANSFER THAT THE
TRANSFEREE ACKNOWLEDGE THAT IT IS RECEIVING AND HOLDING THE MEMBERSHIP INTERESTS
SUBJECT TO THE

7


--------------------------------------------------------------------------------



PROVISIONS OF THIS SECTION 20, AND THERE SHALL BE NO FURTHER TRANSFER OF SUCH
INTERESTS, EXCEPT IN ACCORDANCE WITH THIS SECTION 20.


21.           GOVERNING LAW. THIS CONSULTING AGREEMENT SHALL BE CONSTRUED AND
GOVERNED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA,
WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF.


22.           CONSENT TO JURISDICTION.  EACH OF THE PARTIES HERETO (A) CONSENTS
TO SUBMIT ITSELF TO THE PERSONAL JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED IN THE COMMONWEALTH OF PENNSYLVANIA IN THE EVENT ANY DISPUTE ARISES OUT
OF THIS CONSULTING AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
CONSULTING AGREEMENT, (B) AGREES THAT IT WILL NOT ATTEMPT TO DENY OR DEFEAT SUCH
PERSONAL JURISDICTION BY MOTION OR OTHER REQUEST FOR LEAVE FROM ANY SUCH COURT,
AND (C) AGREES THAT IT WILL NOT BRING ANY ACTION RELATING TO THIS CONSULTING
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS CONSULTING AGREEMENT
IN ANY COURT OTHER THAN A FEDERAL COURT SITTING IN THE COMMONWEALTH OF
PENNSYLVANIA.


23.           FURTHER ASSURANCES.  EACH OF THE PARTIES HERETO SHALL EXECUTE SUCH
FURTHER INSTRUMENTS AND TAKE SUCH OTHER ACTIONS AS ANY OTHER PARTY SHALL
REASONABLY REQUEST IN ORDER TO EFFECTUATE THE PURPOSES OF THIS CONSULTING
AGREEMENT.

8


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Consultant and the Company have executed this Consulting
Agreement on the date first above set forth.

 

The Company:

 

 

 

 

 

INFOLOGIX, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Consultant:

 

 

 

 

 

LM Consulting LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Representatives:

 

 

 

 

 

 

 

Louis Heidelberger

 

 

 

 

 

Mark Niemiec

 

[Signature page to the Consulting Agreement]

 

9


--------------------------------------------------------------------------------